Citation Nr: 9925284	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which denied the veteran's claim for 
service connection for a skin disorder due to Agent Orange 
exposure.  The veteran testified at a Central Office Board 
hearing in July 1997, and this case was remanded for further 
development, including a dermatological examination, in 
August 1997.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has chloracne or had chloracne within one year of 
separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current skin disorder and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disorder, including as due to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. 
§ 3.307(a)(6).  Diseases subject to this presumption of 
service connection include chloracne or other acneform 
diseases consistent with chloracne, but only where the 
chloracne or other acneforms manifested to a compensable 
degree within one year of service.  38 C.F.R. § 3.309(e).
The veteran served in Vietnam from October 1969 to November 
1970.  At his July 1997 hearing, he stated that within one 
month of his return from service in Vietnam, he noticed sores 
on his buttocks and arm, which lasted for several months, 
scabbed over and leaked pus.  He went to a doctor who told 
him he had a boil, but the sores continued to return.  He 
then decided to seek help at the Hampton, Virginia VA Medical 
Center (VAMC) because he thought the skin disorder might be 
connected to his service in Vietnam.  He stated that 
personnel at the VAMC did not know what it was, but gave him 
a salve as treatment.  He stated that he sought treatment at 
the VAMC from 1970 to 1972, and that he was later treated by 
a personal physician, by the name of Dr. Pyle, who is now 
retired.  The veteran stated that he continues to receive 
private medical treatment for the skin disorder.  He further 
testified that when he learned of the VA's Agent Orange 
program, he decided to make a claim for service connection 
for a skin disorder on that basis.  He stated that he had an 
Agent Orange examination at the VAMC, on an unspecified date, 
and that the first doctor who saw him thought he had been 
exposed to Agent Orange, but a second doctor overruled that 
opinion.

Service medical records reveal that the veteran had a check 
up for venereal disease on October 6, 1969, which was four 
days prior to the start of his service in Vietnam.  He had 
been referred due to a groin rash.  There is no further 
discussion of the examination.  There are no other 
indications of a skin disorder during service, and the 
veteran's separation examination report indicates normal 
skin.

At separation from service, the veteran filed a claim for VA 
compensation for venereal disease.  He did not mention a skin 
disorder on his application.  (Service connection for 
venereal disease was denied by an RO decision in November 
1970.)

An employee private health record indicates that on physical 
examination in August 1996, the veteran had lesions and 
papules in various stages on the trunk, arms and back.  There 
was no diagnosis.

After the Board's remand of this claim, the RO asked the 
veteran to provide names locations and dates of any treatment 
for a skin disorder at any VAMC, and to furnish all private 
health records pertaining to a skin disorder, including those 
from Dr. Pyle.  The veteran did not respond to the request 
and no private records have been submitted.  The RO contacted 
the Hampton, Virginia VAMC on two occasions, in May 1991 and 
August 1997, requesting medical records, and the only 
available information was that the veteran had had two 
appointments in 1988 on a fee basis.  There were no records 
available.  

The only other medical evidence of record is a VA 
examination, dated in January 1998, performed pursuant to the 
Board's remand.  At that time, the veteran reported that he 
had developed a boil-like eruption, which drained, on his 
hips in 1971.  Since that time, he said that he had had many 
such lesions, some of which were the size of a nickel.  
Recently his scratching of them had caused them to bleed and 
leave black marks.  He had treated most of these lesions with 
groin ointments.  He had no history of any skin biopsies.  On 
physical examination, he had multiple lesions on his back and 
shoulders.  He had excoriations due to scratch marks and no 
systemic or nervous manifestations.  A biopsy was performed 
and it showed scar tissue and milia, which can occur from 
scratching.  The history was compatible with a diagnosis of 
prurigo papules or nodules or prurigo nodularis type lesions.  
According to the examination report, the clinical and 
pathologic information was not diagnostic for chloracne.  The 
examiner stated that it is impossible to diagnose chloracne 
without an acne lesion type supported by biopsy.  However, he 
further noted that chloracne usually begins on the exposed 
areas of the face and scalp, whereas, according to the 
examination report, the veteran's eruptions began on the 
groin as a cyst or boil by history.

It is clear that the veteran is not entitled to service 
connection due to Agent Orange exposure.  There is no 
diagnosis, either at present or at any time in the past, of 
chloracne or other acneform diseases consistent with 
chloracne, which are the only skin disorders for which 
service connection may be established on a presumptive basis.  
See 38 C.F.R. § 3.309(e).

With respect to service connection on a direct basis, the 
Board finds that the claim is not well grounded.  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Although the veteran had one instance of an 
inservice rash, there was no diagnosis of a particular skin 
disorder, no indication of an inservice boil or cyst anywhere 
on the skin, no evidence that the rash recurred later during 
service, with the separation examination that included a 
normal clinical evaluation of the skin, and no medical 
evidence of a continuing skin disorder after service.  In 
fact, there was no mention of a rash at the time the veteran 
filed his claim for service connection for venereal disease 
in November 1970.  The record contains no medical evidence of 
a skin disorder until August 1996, when at an employment 
physical, papular lesions were noted.  This is approximately 
27 years after the inservice groin rash was noted.  
Furthermore, the veteran's current skin disorder was 
diagnosed in January 1998 as prurigo nodularis type lesions 
on the shoulders and back.  There is no indication of a 
current rash in the groin area.  Moreover, although the 
medical examiner stated that the skin disorder began as a 
cyst or boil on the groin, this was noted to be by history.  
That is, this evidence simply contains a self-reported 
history from the veteran which was recorded by the medical 
examiner, unenhanced by any additional medical comment by 
that examiner; it does not constitute competent medical 
evidence of a nexus.  A bare transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The examiner did 
not provide any commentary or rationale for the veteran's 
claim of a nexus between his current prurigo papules or 
nodules or prurigo nodularis type lesions of the shoulders 
and back and a history of a groin rash 27 years earlier.  It 
is also pertinent to note that the veteran at other times 
described his current skin disorder as beginning as a cyst or 
boil on the buttocks and on the hips.  There is no consistent 
history with supportive medical evidence to show a continuing 
skin disorder initially manifested during service.  In the 
absence of competent medical evidence linking the current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.  

Pursuant to the Board's remand during this appeal, the RO 
attempted to obtain the medical records referred to by the 
veteran in support of his claim.  The veteran failed to 
respond to the RO's request for more information and the RO 
was unable to obtain the putative medical records from the 
facilities that were identified.  Should the veteran obtain 
any of the medical evidence of treatment for a skin disorder 
that he has referred to, such evidence may be sufficient to 
reopen the claim.  However, based on the evidence currently 
of record, the Board finds no medical evidence of a nexus 
between a current skin disorder and service. 

As to the veteran's statements to the effect that physicians 
have told him of the contended causal relationship, the Board 
finds that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to render a claim well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.









ORDER

Service connection for a skin disorder, including as due to 
Agent Orange exposure, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

